Case: 12-20156      Document: 00512145265         Page: 1     Date Filed: 02/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                           FILED
                                                                        February 15, 2013

                                      No. 12-20156                        Lyle W. Cayce
                                                                               Clerk

In the Matter of: HEIGHTS MELROSE GROUP, L.L.C.,

                                                 Debtor,

HEIGHTS MELROSE GROUP, L.L.C.,

                                                 Appellee,
v.

ICITY CONDO, INC.; ISSAC KYLE,

                                                 Appellants.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-3531


Before REAVLEY, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
       At issue is the ownership of a group of condominium units (“the Property”)
in a Houston, Texas neighborhood called “the Heights.” Heights Venture, Ltd.
(“Heights Venture”) purchased the Property in 2004. At the time, the Property
was an apartment complex on an undivided tract of land.                 Heights Venture




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20156     Document: 00512145265     Page: 2   Date Filed: 02/15/2013



                                  No. 12-20156

partnered with Appellees ICity Condo, Inc. (“ICity”) and Issac Kyle (ICity’s Chief
Executive Officer) to reconstruct the Property as a condominium development.
      The Property went into foreclosure in 2009, and Appellee Heights Melrose
Group, L.L.C. (“Heights Melrose”) purchased it pursuant to a foreclosure sale
(the “Foreclosure”). ICity and Kyle contend the Foreclosure was invalid, and
that Heights Melrose has no ownership interest in the Property.
      Because we agree that ICity lacks standing to challenge the Foreclosure
and the Foreclosure was valid in any event, as explained in the thorough and
well-reasoned Report and Recommendation and Supplemental Report and
Recommendation of the bankruptcy court and adopted by the district court, we
AFFIRM.




                                        2